Appeal from an order of the Supreme Court, Erie County (Christopher J. Burns, J.), entered January 11, 2006 in a personal injury action. The order, insofar as appealed from, denied the cross motion of defendant County of Erie seeking summary judgment dismissing the amended complaint against it.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Canh Du v Hamell, 19 AD3d 1000, 1001 [2005]). Present—Scudder, P.J., Hurlbutt, Centra, Fahey and Green, JJ.